                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Saundra Kay McManIs,

       Plaintiff,

      V.                                         Case No. 2:18-cv-491

Commissioner of Social Security,                 Judge Michael H. Watson

       Defendant.                                Magistrate Judge Jolson

                                 OPINION AND ORDER

      On November 13, 2018, United States Magistrate Judge Jolson Issued a Report

and Recommendation ("R&R") recommending that the Court overrule Plaintiff Saundra

Kay McManls's ("Plaintiff') statement of errors and affirm the Commissioner of Social

Security's ("Commissioner") non-dlsablllty finding. ECF No. 11.

      The R&R notified the parties of their right to file objections to the R&R pursuant

to 28 U.S.C. § 636(b)(1). R&R 23-24, ECF No. 11. The R&R further advised the

parties that the failure to object to the R&R within fourteen days would result In a waiver

of the right to de novo review by the District Judge and waiver of the right to appeal the

decision of the District Court adopting the R&R. Id. The deadline for filing such

objections has passed, and no objections were filed.

       Having received no objections, the R&R Is ADOPTED. Plaintiffs statement of

errors Is OVERRULED and the Commissioner's decision Is AFFIRMED. The clerk Is

directed to enter judgment In favor of the Commissioner.

       IT IS SO ORDERED.



                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT
